DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
02.	The present Office Action is based upon the original patent application filed on 08/05/2020 as modified by the preliminary amendment filed on 08/05/2020. Claim 1 is now pending in the present application.

Information Disclosure Statement
03.	The information disclosure statement (IDS) filed on 12/03/2020 has been considered by the examiner and made of record in the application file.

Priority
04.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
05.	The drawings were received on 08/05/2020.  These drawings are accepted.


Claim Rejections – 35 USC § 112
06.	The following is a quotation of the second paragraph of 35 U.S.C. 112(b):
(b)  CONCLUSION. – The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of pre-AIA  35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the application regards as his invention.

07.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites a “second document entity”, but does not recites a first document entity.  Therefore it is unclear what this is referring to.  It may be that the “second document entity” isn’t referring to second type of “document entity”, but rather an entity in the second document.  However, the comparison in the claims is made between a “second document entity” and a “first section entity”.  It is unclear the difference between a section entity and a document entity, and whether or not they are the same thing.  For purposes of examination, Examiner has interpreted the claims to mean that the search is for an entity (such as a named entity), which is determined to be found in both a first and second document.


Claim Rejections - 35 USC § 101
08.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

09.	Claim 1 is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea without significantly more.  The limitations, under its broadest reasonable interpretation, covers a mental process (concepts performed in the human mind, including an observation, evaluation, judgement, and/or opinion).  Nothing in claims 1 precludes the steps from practically being performed in the mind.  For example, in claim 
	For example, a person can obtain two documents and then compare the documents to determine differences or similarities, such as if something (entity) exists in both documents.  These steps can are mental steps and can be performed solely in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind except for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites and abstract idea.
	This judicial exception is not integrated into a practical application.  In particular, the elements of the claims are recited at a high-level of generality such that it amounts to no more than mere instructions to perform the steps.  Independent claim 1 does not include additional elements, except for a processor and a memory device, but these are generic computing hardware.  The claims therefore does not require anything beyond generic computing hardware to be performed.  Accordingly, the limitations do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

12.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mandelbaum et al. (US PGPub 2006/0101327), hereinafter “Mandelbaum”.
	Consider claim 1, Mandelbaum discloses a document comparison system for comparing a first document with a second document, the first document having at least a first section comprising at least one first section entity, and the second document having at least one second document entity (paragraphs [0007], [0020], a first document is compared with a second document, such that the document contain sections and entities);
	the document comparison system comprising a processor and a memory device (paragraph [0024], a processor and memory are used for the system);

	and conduct a search of the second document to identify the presence or absence of one or more second document entity corresponding to or equivalent to each first section entity identified in the first section (paragraphs [0022], [0031], the two documents are searched and compared to determine if an entity in a first document is also an entity in a second document).

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Gelosi, Patrizio				US PGPub	2021/0157975
b) Bui, Alin et al.				US PGPub	2018/0239959
c) Rajpara, Vishalkumar			US Patent	10,095,747
d) Finn, Christopher S. et al.		US PGPub	2016/0125169
e) Moody, Paul B. et al.			US Patent	5,890,177

14.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

15.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.



September 11, 2021